Appeal from a decision and award of the Workmen’s Compensation Board. Decedent fell while carrying steel rods down a steep ramp and died. There was no autopsy; but the medical examiner gave the cause of death *676as “ coronary sclerosis ”. The board could find, however, that decedent was alive when the fall began. An eyewitness said that decedent’s “reaction” as he “ went down the ramp ” was that “ his hands went out ”. The ramp was cleated and the witness, describing what he saw, said that when decedent stepped onto the ramp “ like his foot hit the cleat or slipped off the cleat and he went forward and went down to the ground.” The exact cause of death depended in this record on hypothesis. There is proof that when decedent fell the front part of his body struck the ramp. The witness elucidated this by saying: “ Well, he landed say on his chest, I would surmise on his chest or stomach. * * * He landed frontwards.” A physician testified to the opinion that the fall, the pitching forward, and striking his chest caused his heart to go into “ ventricular fibrilliation ” which contributed to his death. Another physician testified to substantially the same opinion. There is testimony the other way; but the record sustains the finding of accident and of causal relation to the death. Award unanimously affirmed, with costs to the Workmen’s Compensation Board.